Citation Nr: 0512439	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-35 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of Bell's palsy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  

This case was denied in September 2002 by the Board of 
Veterans Appeals (the Board).  The veteran submitted 
additional evidence later in September 2002 and the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) determined that new and material 
evidence had not been received.  The veteran timely appealed.

A motion to advance this case on the Board's docket, which is 
dated March 8, 2005, was granted by the Board on April 12, 
2005 for good cause shown.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for Bell's palsy was last denied by a Board decision dated in 
September 2002. 

2.  Evidence that is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled raises a reasonable 
possibility of substantiating the claim has been received 
since the September 2002 Board decision.


CONCLUSION OF LAW

Evidence submitted to reopen his claim for service connection 
for residuals of Bell's palsy is new and material, and 
therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

With respect to the issue on appeal involving the matter 
of the submission of new and material evidence, although 
VA's duty to assist appears to be circumscribed, the 
notice provisions of the VCAA are applicable.  The United 
States Court of Appeals for Veterans Claims (Court) has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to 
38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).       

Although it was contended on behalf of the veteran in March 
2004 that the veteran has not been provided the notice 
required under the VCAA, the Board does not agree.  In 
September 2002, the RO sent the veteran a letter, with a copy 
to his representative at the time, in which he was informed 
of the requirements needed to reopen a claim based on new and 
material evidence.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letters explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  Additional private 
medical evidence has been received from the veteran.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  Consequently, the Board finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2003).  

As explained below, new and material evidence has been 
presented to reopen the veteran's claim.  Therefore, no 
additional evidence or information is required to 
substantiate his application to reopen.

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue on appeal involves the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2001); 38 
C.F.R. § 3.303(a) (2004).


Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In general, Board decisions are final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim. 

VA must follow a two-step process in evaluating previously 
denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last 
final decision is new and material.  Only evidence 
presented since the last final denial on any basis, either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented, will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided upon the merits.  Once it has 
been determined that a claimant has produced new and 
material evidence, VA must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 
12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a) (2004).  Because the veteran filed his claim to 
reopen the issue of entitlement to service connection for 
residuals of Bell's palsy after August 29, 2001, the 
current version of the law is applicable in this case.


According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The issue of entitlement to service connection for Bell's 
palsy or supraorbital neuralgia was initially denied by the 
Board in June 1984 on the basis that the evidence showed that 
the Bell's palsy in service was temporary and resolved 
without residuals and that the current supraorbital neuralgia 
was unrelated to service.  New and material evidence 
sufficient to reopen the claim was not found by a Board 
decision in March 1984.  A May 1991 Board decision reopened a 
claim for neurological impairment of the facial muscles and 
denied the reopened claim.  A May 1995 Board decision denied 
entitlement to service connection for residuals of Bell's 
palsy, which was affirmed by the United States Court of 
Veterans Appeals (Court).  A February 2001 Board decision did 
not find new and material evidence sufficient to reopen the 
prior denial of service connection for Bell's palsy.  The 
Court vacated the February 2001 Board decision in February 
2002 due to the VCAA; and, in September 2002, the Board did 
not find that new and material evidence had been submitted to 
reopen the claim of service connection for Bell's palsy.

Previously considered evidence

The evidence of record at the time of the September 2002 
Board decision consisted of service medical records, 1967 
through 1979 records from the veteran's employer, VA 
medical records from 1972 through 1999, private medical 
records dated from 1973 to 1999, lay statements, and 
testimony and written statements by and on behalf of the 
veteran.   

The veteran's service medical records show that he had 
left facial paralysis in June 1945 and was diagnosed with 
Bell's palsy.  The condition was observed to have almost 
disappeared the following month and the medical records 
contain no further complaints or findings. 

Medical records from the veteran's employer show that he 
was seen on several occasions with left eye complaints, 
including blepharospasms, conjunctivitis, swelling, 
jumping, and foreign bodies. 

VA outpatient records reflect treatment for swelling of 
the left upper eyelid in August 1972.  In May and November 
1973, the veteran presented with left eye complaints, 
including twitching of the left upper eyelid.  However, no 
neurological deficit was found.  

According to a May 1973 statement from the veteran's 
friend, the veteran was hospitalized in service with a 
swollen face.  

Thereafter, a September 1973 statement from M. Kollar, 
M.D., indicated that the veteran was recently seen twice 
in his employer's medical clinic due to left eye problems.  

VA examination in December 1973 was essentially negative; 
the diagnosis was left supraorbital neuralgia.

VA medical records dated from 1973 through 1977 include 
occasional complaints of swelling of the eyelids and 
jumping of the eyes.  The veteran was diagnosed with 
intermittent blepharospasm.  During a VA hospitalization 
in March 1975, the veteran complained of automatic closing 
of his eyes.  An ophthalmology consultation diagnosed 
blepharospasm. 

A private ophthalmologic examination performed in July 
1976 found a normal left eye.  April and June 1977 private 
medical records show that the veteran was treated for left 
eye swelling and tremor of the eyelids.  In June 1978, 
R.O. Brown, M.D., reported that the veteran was seen for 
left eye pain and was diagnosed with blepharitis. 

In April 1978, two of the veteran's former wives and a 
fellow serviceman stated that the veteran had a swollen 
jaw in service and after service, as well as a twitching 
of the left side of his face.  At a personal hearing 
before the RO in June 1979, the veteran testified as to 
his symptoms in service, his treatment following service, 
and his present symptoms.  VA outpatient records from 1977 
to 1979 show that the veteran was given various diagnoses, 
including possible dry eye.  A May 1978 evaluation by G.W. 
Miller, M.D., found that the veteran's pupils responded 
slowly to light and that he had some arcus senilis.

A February 1980 VA examination included a normal 
neurological evaluation.  October 1980 and February 1981 
statements from the veteran's fellow servicemen claimed 
that he presently had the same symptoms that he had in 
service.  

A May 1981 evaluation by Dr. Brown diagnosed the veteran 
with presbyopia and refractive error of both eyes.  

VA outpatient records in August and September 1981 noted 
complaints of pain and jumping of the left eye, as well as 
sensory changes.  The veteran was admitted to the VA 
hospital in October 1981 with complaints of eye quivering 
and jumping, and numbness about the left eye.  Physical 
examination found horizontal and vertical nystagmus.  
Multiple tests, including a brain scan and 
electroencephalogram, were within normal limits except for 
a showing of slight left-sided peripheral vestibular 
weakness.  

In August 1983, the veteran testified before the RO that 
he had Bell's palsy in service and that he had had the 
same symptoms since that time.  

VA outpatient records from 1983 and 1984 show that the 
veteran was followed for symptoms including chronic 
swelling of the left upper eyelid and drooping of the 
eyelids.  A September 1983 eye examination was normal, and 
a neurology visit in October 1983 noted no facial 
weakness.  

In October 1985, G.C. Hill, M.D., stated that the veteran 
remained under treatment for sequelae related to left-
sided Bell's palsy.  

In February 1986, family members and friends of the 
veteran reported that they had seen his facial and eye 
symptoms.  

Records from Hutzel Hospital in July and August 1989 show 
that the veteran underwent ptosis repair of both eyes.  

In October 1989, the veteran's VA physician, J.M. Ramocki, 
M.D., stated that the veteran's Bell's palsy had left 
residual drooping of the upper eyelid and that the veteran 
underwent ptosis repair as a result.  According to a 
letter from Dr. Ramocki dated later in October 1989, he 
did not believe that the veteran's Bell's palsy would 
reoccur.

In March 1990, the veteran's son submitted a statement 
that discussed the veteran's symptoms.  In February 1991, 
the veteran testified before the Board as to his 
contentions that he should receive service connection for 
Bell's palsy.  

In December 1993, an independent medical expert, the 
Chairman of Creighton University Department of Neurology, 
reviewed the veteran's claims files and offered the 
opinion that the veteran suffered a temporary left 
idiopathic facial palsy, or Bell's palsy, in service.  The 
evaluator stated that swelling of the left eyelid with 
ptosis was not a disorder likely to result from Bell's 
palsy and that bilateral ptosis would not be the result of 
unilateral Bell's palsy, which involved a different 
cranial nerve.  Additionally, he noted that supraorbital 
neuralgia was also a disorder of a different cranial nerve 
and would not be related to Bell's palsy.

During a VA examination in April 1996, the veteran 
reported poor sight and swelling of the left eye.  
Physical examination found no diplopia or abnormality of 
muscle function.  The left eye had a reduced visual field 
and both eyes had cortical cataracts and nuclear sclerotic 
cataracts.  A slight ptosis on the left side was also 
present.  The diagnoses were glaucoma of both eyes, slight 
ptosis secondary to Bell's palsy, and decreased vision of 
both eyes secondary to cataracts.  

Service connection was granted for ptosis by rating 
decision dated in June 1996, and a zero percent evaluation 
was assigned effective October 7, 1994.

VA outpatient records from 1997 through 1999 show that the 
veteran was diagnosed with visually significant cataracts, 
chronic open angle glaucoma, and status post ptosis 
repair.  He was observed to have several medical 
conditions that would contribute to swelling of the face, 
including temporomandibular jaw disease.  

A February 1999 examination at Henry Ford Hospital 
diagnosed the veteran with several eye problems including 
chronic open angle glaucoma.

Evidence received since September 2002

Evidence received since September 2002 consists of VA 
treatment records dated from March to September 2002; 
Henry Ford Health Services records for June and August 
2002; hospital discharge instructions and general hospital 
consent forms added to the files in March, April, and July 
2004; and statements by and on behalf of the veteran in 
support of his claim.  

VA treatment records from March to September 2002 reveal 
that there was no evidence of facial weakness or paresis 
on evaluation in September 2002.

June and August 2002 records from Henry Ford Health 
Services include a June 2002 assessment that it was 
possible that some of the veteran's symptoms could have 
been due to an actual demyelinating plague in the pontine 
region back in 1945 and that he just had these eye 
movement abnormalities as a result.  An August 2002 
magnetic resonance imaging (MRI) of the brain showed 
minimal chronic periventricular white matter ischemic 
change and incidental right pontine telangiectasia.

The hospital discharge instructions and general hospital 
consent forms added to the files in March, April, and July 
2004 do not include any medical evidence involving the 
veteran's facial disability.

Analysis

New And Material Evidence

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for residuals of Bell's palsy.  

The evidence added to the file after September 2002 includes 
a June 2002 assessment that it was possible that some of the 
veteran's symptoms could have been due to an actual 
demyelinating plague in the pontine region back in 1945 and 
that he just had these eye movement abnormalities as a 
result.  This recently received private medical opinion is 
new and material evidence with respect to the issue of 
service connection for residuals of Belly's palsy because 
such evidence suggests that the veteran has current facial 
disability that is related to his military service.  This 
evidence was not previously of record, it bears directly and 
substantially upon the specific matter under consideration, 
and it raises a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that the veteran's claim 
of entitlement to service connection for residuals of Bell's 
palsy is reopened. 


ORDER

New and material evidence has been submitted to reopen the 
issue of entitlement to service connection for Bell's palsy.  


REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for Bell's palsy.  Accordingly, this claim 
should be considered by the RO on a de novo basis prior to 
any further action by the Board.  Curry v. Brown, 7 Vet. App. 
59, 67 (1994); see also Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Accordingly, this case is remanded to the RO for the 
following actions:

The RO must adjudicate the veteran's 
claim of entitlement to service 
connection for Bell's palsy on the 
merits.  If the issue on appeal remains 
denied, a supplemental statement of the 
case, with the appropriate laws and 
regulations, must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 82 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  


See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


